Luke, J.
1. Where a divorce decree awards the custody of a minor child to the mother, with the privilege of the father to see the Child, and directs that he contribute to the child’s support “as he has been doing,” the father is not relieved from his legal obligation for a proper support of the child. Brown v. Brown, 132 Ga. 712 (64 S. E. 1092, 131 Am. St. R. 229). He may, as next friend, institute an action against a railroad company for a negligent physical injury to the child. The court, after hearing evidence, did not err in overruling and striking the defendant’s plea in abatement, in which it was contended that by reason of the divorce decree, the father had no right to file the suit as next friend.
2. The evidence authorized the verdict, and the court did not err in overruling the motion for a new trial, which was based only on general grounds.

Judgment affirmed.


Wade, O. J., and JenJcins, J., concur.